Citation Nr: 1802756	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-11 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability. 

2.  Entitlement to service connection for a neck (also claimed as upper back) disability.

3.  Entitlement to higher initial ratings for post-traumatic stress disorder (PTSD) and alcohol use disorder rated as 30 percent disabling from January 13, 2013, and 70 percent disabling from May 17, 2016.

4.  Entitlement to higher initial ratings for a low back disability rated as 10 percent disabling from September 19, 2011, and 20 percent disabling from December 10, 2012.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to January 13, 2013.



REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from July 1975 to August 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2013 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In December 2016 the Board remanded the above issues for further development.  

In this regard, in a May 2017 rating decision the RO granted service connection for bilateral hearing loss.  Therefore, the Board finds that this issue is no longer in appellate status.  

Subsequently an October 2017 rating decision recharacterized the Veteran's PTSD as including his alcohol use disorder and granted him a 70 percent rating effective from May 17, 2016.  Therefore the Board has recharacterized this issue as it appears above.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims for higher evaluations for a low back disability and a TDIU prior to January 13, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that a bilateral hip disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected disabilities.

2.  The preponderance of the evidence shows that a neck disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected disabilities.

3.  From January 13, 2013, the preponderance of the evidence shows that the Veteran's PTSD and alcohol use disorder is productive of occupational and social impairment with deficiencies in most areas but not total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

3.  From January 13, 2013, the criteria for a 70 percent rating for PTSD and alcohol use disorder, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Service Connection Claims

The Veteran asserts that his bilateral hip and neck disabilities are due to his military service and/or his service-connected low back disability.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As to his neck, he claims he sustained an injury while helping to load torpedoes on his submarine and this caused his current neck disability.  He also claims he injured his neck working lines and pulleys as well as bowling while on active duty.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  

In this regard, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The post-service records show the Veteran being diagnosed with bilateral hip and neck arthritis.  See, e.g., cervical spine magnetic resonance imaging evaluation (MRI) dated in December 2015; VA examinations dated in March 2017.  Moreover, the Board finds that the Veteran is competent to report on the objective manifestations of these disabilities, such as pain and lost motion, because it comes to him via his own senses.  See Davidson.  Further, service treatment records reflect complaints regarding the neck on occasion.  See service treatment records dated in August 1976 and January 1978.  Lastly, the record shows he served on a submarine.

However except for the above isolated complaint of a neck problem without a diagnosis, service treatment records including the July 1979 separation examination, are negative for injuries, symptoms, treatment, or a diagnosis of hip and/or neck disabilities.  In fact, at the July 1979 examination the Veteran did not report a history, symptoms, and/or diagnoses of hip and/or neck injury or disabilities and examination of his neck and lower extremities was normal.  These medical opinions are not contradicted by any other medical evidence of record.  See 38 C.F.R. § 3.303(a); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

The record also does not show the Veteran being diagnosed with either disability in the first post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Similarly, the record does not show that the Veteran had a continued problem with bilateral hip and/or neck disabilities in and since service.  In fact, as reported above, the July 1979 separation examination is negative for complaints, diagnoses, or treatment for hip disabilities and negative for a neck disability.  Likewise the post-service records, including a June 1980 VA examination, are negative for a history, complaints, and/or a diagnosis of hip disabilities until approximately 2014 (see, e.g., VA treatment record dated in August 2014) and a neck disability until approximately 2004 (see, e.g., VA treatment records dated in September 2004; VA examination dated in March 2014 (parenthetically, the Board notes that while the March 2014 VA examiner reported that the Veteran's cervical spine disability pre-dated his September 2004 VA hospitalization, VA treatment records are negative for earlier cervical spine complaints, diagnoses, or treatment)).  In fact, at the June 1980 examination the Veteran did not report a history, symptoms, and/or diagnoses of hip and/or neck injury or disabilities and examination of his neck was normal and the examiner opined that the examination did not disclose any abnormalities.  Similarly, when examined in connection with a VA hospitalization in August 1999, the Veteran had no musculoskeletal, including the neck, complaints.  

Furthermore, the Board finds that the most probative evidence of record shows that the Veteran's bilateral hip and neck disabilities are not due to his military service.  See 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In this regard, the May 2013 and March 2017 VA examinations as well as the August 2017 addendum include opinions that that neither neck and/or bilateral hip disabilities were due to the Veteran's military service based on a review of the record on appeal and an examination of the Veteran and these opinions are supported by citation to medical evidence found in the claims file and/or controlling medical literature.  Tellingly, these opinions are not contradicted by any other medical evidence of record.  See Colvin; Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

Lastly, the Board finds that the most probative evidence of record shows that the Veteran's post-service bilateral hip and neck disabilities are not caused or aggravated by his service-connected low back disability.  See 38 C.F.R. § 3.310; Allen.  In fact, the May 2013 and March 2017 VA examinations as well as the August 2017 addendum also include opinions that neither the neck and/or bilateral hip disabilities were caused or aggravated by his service-connected low back disabilities based on a review of the record on appeal and an examination of the Veteran and these opinions are supported by citation to medical evidence found in the claims file and/or controlling medical literature.  These opinions are also not contradicted by any other medical evidence of record.  See Colvin; Owens.

As to direct and secondary service connection, the Board also finds that the Veteran and other lay persons are not competent to provide nexus opinions because they do not have the required medical expertise to provide answers to these complex medical questions.  See Davidson.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection bilateral hip and neck disabilities and the claims are denied on a direct and secondary basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.310.

In reaching all the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert.  

The Rating Claim

The Veteran contends that his PTSD and alcohol use disorder is worse than rated and warrants higher evaluations.  See Scott. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate higher or lower compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's PTSD and alcohol use disorder is rated as 30 percent disabling from January 13, 2013, and 70 percent disabling from May 17, 2016, under 38 C.F.R. § 4.130, Diagnostic Code 9411 (the General Rating Formula for Mental Disorders (General Formula)).  

This regulation provides a 30 percent rating when the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

A Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. GAF scores included in the record are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated DSM-5, and examinations conducted pursuant to the DSM-5 do not include GAF scores.  Although the Veteran's case was certified post-DSM-5, most of his evaluations were conducted prior to that time and therefore include a relevant GAF score.  The Board will consider these GAF scores in adjudicating the claim, as doing so is most advantageous to the Veteran in this case.  

The record on appeal shows that the Veteran has a history of hospitalizations because of suicidal ideation.  See, e.g., VA treatment records dated in August 1999; Rhode Island Hospital treatment records dated in February 2002.  The record also Veteran's PTSD has been productive of symptoms such as a depressed mood, anxiety, sleep impairment, mild memory loss, as well as disturbances of motivation and mood at the May 2013 VA examination; an anxious/distressed mood in VA treatment records (see VA treatment records dated in August 2014 and September 2014); as well as a depressed mood, anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood at the March 2017 VA examination.  Furthermore, the record shows and/or the Veteran told the March 2017 VA examiner that he has not worked since 2009, he divorced in 2003 after only five years of marriage, he lives in his mother's and uncle's basement, he has not been involved in any romantic relationship in over ten years, he has no friends, and he does not get out due to his anxiety.

Initially, the Board finds that the Veteran's should not be penalized by the fact that the RO waited almost four years to provide him with another VA examination after his May 2013 VA examination.  See Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (holding that it is "the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date").  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that suicidal ideation generally rises to the level contemplated in a 70 percent evaluation.  See Bankhead v. Shulkin, 29 Vet. App. 10, 19 (2017) (stating the language of 38 C.F.R. § 4.130 "indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment in most areas.").  Therefore, when considering the frequency, severity, and duration of the Veteran's impairment to assess his disability picture and when resolving all reasonable doubt in his favor, the Board finds that the evidence shows that the appellant's PTSD and alcohol use disorder has approximated the criteria for a 70 percent rating for the entire appeal period.  See 38 C.F.R. § 4.130; Fenderson. 

However, the Board finds that the criteria for a higher rating of 100 percent are not met.  In this regard, the Board finds that that the most probative evidence of record does not show his PTSD and alcohol use disorder causes total social and occupational impairment despite the fact that it shows he has not worked since 2009; he divorced from his wife after only five years of marriage in 2003, and he lives in his mother's and uncle's basement.  See, e.g., VA examinations dated in May 2013 and March 2017.  Tellingly, nothing in the record shows that the Veteran's stopped working in 2010 solely due to his service-connected PTSD and alcohol use disorder.  In fact, it appears from his statements to the March 2017 VA examiner that his low back disability played as much as a role as his PTSD and alcohol use disorder for his stopping to work.  Likewise, while the record shows the Veteran is socially isolated, he also told the March 2017 examiner that he gets along "fairly well" with his mother, he regularly sees his father, is in contact with one of his four siblings and they have am okay relationship.  Moreover, while the Veteran has some memory loss, there is no evidence of memory loss for names of close relatives, own occupation, or own name.  Similarly, the Board finds that there is also no evidence in the record of persistent delusions, hallucinations, gross impairment in thought processes/communication, or of disorientation to time or place.  Grossly inappropriate behavior as well as an inability to perform activities of daily living (including maintenance of minimal personal hygiene) has also not been shown.  Moreover, while he had suicidal ideation with a gesture, the record is negative for a plan or any evidence that he is a persistent danger of hurting others.  

In this regard, at the May 2013 VA examination the examiner did not report that the Veteran's adverse symptomatology included panic attacks; flattened affect; circumstantial, circumlocutory, or stereotyped, intermittently illogical, obscure, or irrelevant speech; difficulty in understanding complex commands; impaired judgment or abstract thinking; gross impairment in thought processes or communication; obsessional rituals; impaired impulse control; spatial disorientation; delusions; hallucinations; grossly inappropriate behavior; persistent danger of hurting others; neglect of personal appearance and hygiene; an inability to perform activities of daily living; and disorientation to time or place.  Similarly, at the March 2017 VA examination it was opined that the Veteran was casually dressed and appropriately groomed; he was oriented in all three spheres; he was pleasant, cooperative, and maintained good eye contact; his affect was appropriate; his thought process was linear; and there was no evidence of psychosis; 

Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran's PTSD and alcohol use disorder is not manifested by symptomatology that causes total occupational and social impairment at any time during the pendency of the appeal.  See Owens.  Therefore, the Board finds that the criteria for a 100 percent rating are not met for the Veteran's PTSD and alcohol use disorder at any period during the appeal.  See 38 C.F.R. § 4.130; Fenderson. 


ORDER

Service connection for a bilateral hip disability is denied.

Service connection for a neck disability is denied.

From January 13, 2013, an initial 70 percent rating for PTSD and alcohol use disorder, but no higher, is granted subject to the applicable laws and regulations governing the payment of monetary benefits. 


REMAND

As to the claim for higher evaluations for a low back disability, the Board finds that none of the existing VA examinations included range of motion testing in both active and passive motion, weight-bearing, and non-weight-bearing situations as well as opinions as to the Veteran's range of motion during flare-ups.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  As such, the Board finds that another remand is necessary to provide the Veteran with a new VA examination to conduct the appropriate range of motion testing.  See 38 U.S.C.A. § 5103A(d) (West 2014).

As to the claim for a TDIU prior to January 13, 2013, the Board finds that this issue must also be remanded because its adjudication is inextricably intertwined with the above issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

2.  Associate with the claims file all of the Veteran's post-January 2017 treatment records from the Providence VA Medical Center.

3.  Notify the Veteran and his representative that they can submit lay statements from the claimant and from other individuals who have first-hand knowledge of the problems caused by his low back disability to include all problems with employment prior to January 13, 2013.  Provide them a reasonable time to submit this evidence. 

4.  Schedule the Veteran for appropriate VA examinations to determine the nature and severity of his low back disability from September 19, 2011.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

A. Range of Motion Studies:

The examiner should identify all low back pathology found to be present since September 19, 2011.  

The examiner should conduct all indicated tests and studies, to include range of motion studies.  Full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up and after repeated use over time.  

If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups and/or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).


B. Other Findings:

The examiner should state whether the low back disability is productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration.

The examiner should also state whether the low back disability is productive of any bowel or bladder problems.

5.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC).  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


